Mr. Justice Paxson
delivered the opinion of the court, November 25th 1878.
The plaintiff in error was indicted and convicted of a violation of the Act of 28th of March 1878, entitled “ Am act relative to the employment of females in hotels, taverns, saloons and eating-houses *141or other places for the sale of intoxicating and other drinks, and the penalty for violation thereofPamph. L. 9. We learn from “ the history of the case,” that Fanny Walter, the plaintiff in error, for a considerable time prior to the 28th day of March 1878, had been the keeper of a licensed tavern on Diamond street, in the city of Pittsburgh, and had in her employ in conducting the establishment a number of females. Upon the passage of said act she discharged her female employees. On the next day, 29th of March 1878, in pursuance of a previous arrangement, she entered into articles of copartnership with eight of the employees, discharged the previous day, for the purpose of conducting the same business at the place then and previously occupied by her, under the name of Fanny Walter & Co. On the same day a tavern license was duly granted and issued to said firm for the said house on Diamond street, and subsequently, in May 1878, another license was duly granted to the firm for one year from the termination of the first license. On the 10th of April 1878, the said Fanny Walter was arrested and bound over for her appearance in the Quarter Sessions to answer the charge of violating the Act of Assembly aforesaid. A true bill was found by the grand jury at the March sessions, and in the month of Juno last she was tried, convicted and sentenced to pay a fine of f>800.
The assignments of error, from one to five inclusive, relate to the rulings of the court upon the law, a,nd may be considered together. The learned judge charged the jury that if they believed “ that Fanny Walter, the defendant, was sole lessee of the premises occupied by her on Diamond street at the time this article of partnership was made and entered into, then she was the proprietor, owner or keeper of tills saloon or eating-house, and if so, then if she did afterwards employ or permit these so-called partners to sell, offer or furnish beer, wine or cider, to any person or persons on the premises or within the saloon, then she is guilty under the Act of Assembly, and it is no defence that she may have done so by reason of a supposed or an actual partnership, such as that offered in evidence. To allow one Avho is proprietor, lessee or owner of a saloon, whether male or female, to take under the cloak of partnership, oven an actual one as between the parties themselves, one or more females into his concern for the purpose of distributing drinks, would be in direct violation of the very language of the act, and is, in my opinion, a criminal offence.”
We are unable to see any error in this ruling. The plaintiff in error-Avas the proprietor or keeper of this saloon when the act was passed. By its terms she Avas prohibited from employing or permitting the employment of any female at such saloon, to “sell, vend, offer, procure, furnish or distribute any intoxicating drinks or admixture thereof, ale, Avine, beer or cider, to any person or persons.” For the purpose of avoiding the penalties prescribed in the act she discharged her female employees, and the next day, in pursuance *142of a previously formed design, entered into articles of copartnership with them, and the business is then carried on as before. In what respect were the relations of the parties changed by this copartnership ? The articles provided that: “ The said Fanny Walter shall furnish all the capital, stock, premises, supplies and materials for carrying on the said business, and shall also be the business manager of the firm ; shall keep the books, receive all moneys, pay all bills and expenses, and make all contracts and purchases for carrying on the business of said firm.” It was further provided that each of the said eight females should receive one-twentieth of the profits, and bear an equal proportion of the losses. The effect of this is, that the plaintiff in error retains the entire control of the business as she had before. The capital, stock and premises still belonged to her. Her new partners put in nothing and get nothing beyond a share of the profits by way of compensation.. A more palpable evasion of the law could Pot well be devised.
It was further objected (sixth assignment) that the indictment is defective and the judgment erroneous. The above recited Act of Assembly contains the proviso, “ that nothing in this act shall be so construed as to prevent the wife or daughter, or any person having a license for selling or distributing aforesaid liquors,” from which it was argued that the indictment should show upon its face that none of the female employees came within the proviso. A careful reading of the first section of the act will show that this objection is not well taken. The proviso has no application to the first part of said section defining the offence for which the plaintiff in error was convicted. It manifestly relates to the offence set forth in the concluding part of the section, which is as follows: “ Nor shall it be lawful for any female not having a license, as permitted by the laws of this Commonwealth, for the sale of intoxicating liquors, to sell in any hotel, tavern, eating-house or saloon, offer, procure, furnish, or distribute any intoxicating drink or any admixture thereof, ale, beer, wine or cider, to any person or persons provided, that nothing in this act shall be so construed as to prevent the wife or daughter of any person having a license for selling or distributing aforesaid liquors.” Here is an offence distinct from the one for which the plaintiff in error was indicted. The section was evidently intended to punish, first, the proprietor or keeper of a saloon for employing females to sell liquor, and second, all females not having a license, who shall sell liquors in such saloons. It is to the latter offence the proviso refers. Had the females, employed by the plaintiff, been indicted under this last clause of the section there would have been more force in the argument that the indictment should set forth that the offending parties were not licensed, and that they did not come within the terms of the proviso. But the offence for which the plaintiff in error was convicted is sufficiently charged in the words of the statute.
*143It was also urged tbat there was a misjoinder ; that there should have been a separate indictment, or at least a separate count for the employment of each of the said females. If there were separate offences this would be so. It needs, however, but a moment’s reflection to see that but a single offence was committed. That offence was the employment, and it was one act. While the evidence has not been sent up, yet there is enough in the record and history of the case to show that all of these females were employed on the same day. On the 29th of March, the plaintiff in error employed a certain number of females in her saloon in violation of the Act of Assembly. It is wholly immaterial how many she employed, except for the single purpose of ascertaining the amount of the fine. For her offence on that day she cannot be twice tried and'convicted. Tt cannot be split up into eight, offences, involving a corresponding number of indictments and trials. It might as well be said that if the Act of Assembly had prohibited the keeping of billiard tables in the saloon of the plaintiff in error, and imposed a fine for each table so kept, that she would have been liable for a separate indictment for each table. In such case the number of tables would have no significance, except in the matter of the penalty, just as in the case in hand the number of females employed guides the court in imposing the fine, but is valueless for other purposes. It may be that if upon a day subsequent to the indictment the plaintiff had taken another female into her employ for a like purpose, an indictment would lie for such subsequent act. But we have not that question before us. It is conceded that if she had committed an assault and battery upon each of said females on the 29th day of March an indictment would lie for each assault. The reason is plain. In such case the offence would have been against the person of each female respectively, as well as against the Commonwealth. Here there is no offence charged against the eight females employed, or any of them, nor have they been indicted under the act. It is an offence against the Commonwealth solely, and consists of the employment of females in a position and for certain purposes which the law' wisely forbids as being against public morals.
The court imposed the minimum punishment prescribed in the act, $100 fine for each female employed. There being no misjoinder, there is no error in the sentence. Judgment affirmed.